Citation Nr: 1210476	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  10-24 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for a right shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Coyle, Counsel

INTRODUCTION

The Veteran served on active duty from May 1954 to May 1956. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

Hearings on this matter were held before a Decision Review Officer (DRO) on January 6, 2011, and before the undersigned Veterans Law Judge on February 7, 2012.  Copies of the hearing transcripts have been associated with the file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


REMAND

The Veteran's claim for service connection for a right shoulder disorder was originally denied by rating decision dated in December 1957, on the grounds that a painful right shoulder was neither incurred nor aggravated during active service.  (A post-service X-ray had shown a normal shoulder despite the subjective reports of pain.)  A February 1979 statement of the case addressed arthritis of the right shoulder, but there was no timely substantive appeal filed thereafter.  

Evidence received after the prior denial does not provide a diagnosis for the Veteran's right shoulder pain.  However, during his January 2011 DRO hearing, the Veteran indicated that he had undergone an MRI of his right shoulder at the El Paso VA Medical Center (VAMC) in November 2010.  The results of that MRI have not been made part of the record.  The Veteran further testified during his hearing before the Board in February 2012 that he was diagnosed with arthritis in the right shoulder at the Waco VAMC in 1957.  

VA will make attempts to obtain records in the custody of a Federal department until it is determined that the records do not exist or that further efforts would be futile.  38 C.F.R. § 3.159(c)(2).  Thus, the November 2010 MRI report and any records from the Waco VAMC dated in 1957 showing treatment for a right shoulder disorder should be obtained upon remand.  

During his February 2010 Board hearing, the Veteran indicated that he currently receives treatment for his right shoulder disorder from a private physician.  Because these records may be of use in deciding the claim, they should be obtained.  38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the El Paso VAMC and request all records of the Veteran's treatment at that facility.  A specific request should be made for a November 2010 MRI of Veteran's right shoulder.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Contact the Waco VAMC and request that all records of the Veteran's treatment for a right shoulder disability at that facility in 1957 or 1958 be provided for inclusion in the claims folder.  If these records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to provide such records.  Id.  

3.  After obtaining any necessary authorization from the Veteran, contact the Veteran's current treating physician and request all records of the Veteran's treatment for a right shoulder disorder.  If any records do not exist or are unavailable, a negative response should be requested and the Veteran should be offered the opportunity to provide them.

4.  After the above has been completed, readjudicate the issue on appeal, taking into consideration all evidence added to the file since the most recent VA adjudication.  If the issue continues to be denied, the Veteran and his representative must be provided a supplemental statement of the case.  The Veteran must then be given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

